Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective as of
July 13, 2020 (the “Effective Date”), by and between Citius Pharmaceuticals,
Inc., a Nevada corporation with principal executive offices at 11 Commerce
Drive, First Floor, Cranford, New Jersey 07016 (the “Company”), and Myron
Czuczman, M.D., residing at 26 Quail Run, Randolph, NJ 07869 (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Employee as its Executive Vice President,
Chief Medical Officer and Employee desires to be employed by the Company,
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment. The Employee will be employed by the Company as its Executive
Vice President, Chief Medical Officer and shall perform such duties as are
consistent with such position, as well as such other duties as are reasonably
requested by the Company from time to time (the “Services”). The Employee agrees
to perform such duties faithfully, to devote substantially all of his working
time, attention and energies to the business of the Company, and while he
remains employed and subject to the terms of this Agreement, not to engage in
any other business activity that is in conflict with his duties and obligations
to the Company. Employee hereby accepts such employment and agrees to render the
Services.

 

2. At Will Employment. The Employee’s employment under this Agreement shall
commence on the Effective Date and shall continue thereafter until terminated by
either party. Employee’s employment with the Company is at-will, and either
party can terminate the employment relationship at any time, for any or no cause
or reason, and with or without prior notice. Notwithstanding the foregoing,
Employee may be entitled to severance benefits pursuant to Section 8 of this
Agreement depending on the circumstances of his termination of employment with
the Company.

 

3. Best Efforts. The Employee shall devote substantially all of his business
time, attention and energies to the business and affairs of the Company and
shall use his best efforts to advance the best interests of the Company and
shall not during his employment with the Company be actively engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage, that will interfere with the
performance by the Employee of his duties hereunder or the Employee’s
availability to perform such duties or that will adversely affect, or negatively
reflect upon, the Company.

 

4. Compensation. As full compensation for the performance by the Employee of his
duties under this Agreement, the Company shall pay the Employee as follows:

 

(a) Base Salary. The Company shall pay Employee an annual salary (the “Base
Salary”) equal to Four Hundred Thousand Dollars ($400,000) per year. Payment
shall be made in accordance with the Company’s normal payroll practices. The
Base Salary will be subject to periodic review and adjustment at the Company’s
discretion.

 

1

 

  

(b) Discretionary Annual Bonus. Employee will be eligible for a discretionary
bonus of up to 35% of Employee’s Base Salary (the “Annual Bonus”) at year end.
The actual amount of Employee’s Annual Bonus, if any, will be determined based
on the Employee’s and the Company’s performance and in the discretion of the
Company’s Chief Executive Officer and the Company’s Board of Directors (the
“Board”) or a designated committee thereof. The Annual Bonus for any given year
will be payable no later than March 15 of the year immediately following the
year in which the Annual Bonus, if any, is earned. If Employee leaves the
Company or is terminated for any reason before the final day of the bonus year,
Employee will be ineligible for an Annual Bonus for that year; provided that,
Employee will be eligible to receive a prorated Annual Bonus where his
employment is terminated by the Company without Cause, or when Employee
terminates his employment for Good Reason, before the final day of the bonus
year, subject to the provisions of Section 8 below.

 

(c) Stock Options. The Company will grant to Employee stock options to purchase
500,000 shares of the Company’s common stock (the “Options”). The Options will
be granted pursuant to the terms of the Company’s 2020 Omnibus Stock Incentive
Plan (the “Plan”) and a related stock option grant agreement between Employee
and the Company. The exercise price of the Options will be the Fair Market Value
of the Company’s common stock on the date of grant, determined in accordance
with the Plan. One-third of the total number of Options will vest on the first
anniversary of the Effective Date, with the remainder vesting in 24 equal
monthly installments thereafter, in each case subject to Employee’s continued
employment with the Company on the applicable vesting dates.

 

(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Employee under this Agreement.

 

(e) Expenses. The Company shall reimburse the Employee for all normal, usual and
necessary expenses incurred by the Employee in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Employee’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(f) Other Benefits. During Employee’s employment at the Company, Employee will
be eligible to participate in the Company’s then-current employee benefits
programs applicable to Employee’s position, if any, on the same basis and
subject to the same qualifications and limitations, as other similarly situated
employees in the Company. All Company benefit plans will be governed by and
subject to plan documents and/or written policies. These benefits may include
group medical, dental and vision, group life insurance, AD&D insurance, STD and
LTD insurance, and paid vacation and holidays. The Company reserves the right to
amend, modify, and/or terminate any of its employee benefit plans or policies at
any time.

 

2

 

  

(g) Vacation. Employee shall be eligible to accrue vacation days ratably
throughout each calendar year of his employment, equating to 20 vacation days in
a full calendar year, subject to the Company’s vacation plan or policy. Unless
otherwise provided by the Company’s vacation policy, Employee shall be entitled
to carry up to ten (10) days of unused, accrued vacation forward from one year
of employment to the next and will be paid for unused accrued vacation time upon
termination of employment.

 

5. Confidential Information and Inventions. As a condition of Employee’s
employment hereunder, Employee will execute a Confidentiality and Assignment of
Inventions Agreement in the form attached hereto as Exhibit A (the
“Confidentiality Agreement”), which agreement is incorporated by reference
herein and made a part hereof.

 

6. Non-Competition and Non-Solicitation. Employee understands and recognizes
that his services to the Company are special and unique and that in the course
of performing such services the Employee will have access to and knowledge of
confidential and proprietary information and will become knowledgeable of and
familiar with the Company’s customers as well as the Company’s business.
Employee acknowledges that, due to the unique nature of the Company’s business,
the loss of any of its clients or business flow or the improper use of its
confidential and proprietary information could create significant instability
and cause substantial damage to the Company and therefore the Company has a
strong legitimate business interest in protecting the continuity of its business
interests and the restriction herein agreed to by the Employee narrowly and
fairly serves such an important and critical business interest of the Company.
Therefore, Employee covenants and agrees as follow:

 

(a) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below:

 

(i) “Business” means (A) acquiring, developing and commercializing drug products
focused on adjunctive cancer therapies; (B) acquiring, developing and
commercializing drug products for the treatment of hemorrhoids; (C) acquiring,
developing and commercializing drug products in areas other than those listed in
clauses (A) or (B); and (D) any other business that the Company is actively
engaged in at the time of the date of termination, provided that this clause (D)
shall only apply if Employee is involved with that other business.

 

(ii) “Customer” means (A) any Person who is or was a customer of the Company at
the time of, or during the six month period prior to, the date of Employee’s
termination and with whom Employee had dealings on behalf of the Company in the
course of his employment with the Company, or about whom Employee received
confidential and proprietary information in the course of his employment with
the Company, and (B) any prospective customer to whom, within the six month
period prior to the Employee’s date of termination, the Company had submitted
proposals to for services of which Employee has knowledge, whether or not such
proposals have yet to be executed into contracts, provided that, the Company has
a legitimate expectation of doing business with such prospective customer, and
provided further that the Employee has had material business contacts with such
prospective customer on behalf of the Company, whether such contact was
initiated by the prospective customer or by Employee.

 

3

 

  

(iii) “Company Employee” means (A) any Person who is an employee of the Company
at the time of the date of Employee’s termination of employment, and (B) any
Person who was an employee of the Company during the six month period prior to,
the termination of Employee’s employment.

 

(iv) “Person” means any individual person, firm, partnership, joint venture,
corporation, limited liability company, or other business entity.

 

(v) “Restricted Period” means the period commencing on the date of Employee’s
termination of employment and ending six months thereafter, provided, however,
that this period will be tolled and will not run during any time Employee is in
violation of this Section 6, it being the intent of the parties that the
Restricted Period will be extended for any period of time in which Employee is
in violation of this Section.

 

(vi) “Restricted Territory” means any state, province or similar geographic
subdivision in which the Company does business at time of, or in the six months
immediately preceding, the Employee’s date of termination.

 

(b) Non-Competition. During his employment with the Company, Employee will not,
on his own behalf or on behalf of any other Person, engage in any business
competitive with or adverse to that of the Company. In addition, during his
employment with the Company and during the Restricted Period, Employee will not
(i) engage in the Business in the Restricted Territory, or (ii) hold a position
based in or with responsibility for all or part of the Restricted Territory,
with any Person engaging in the Business, whether as employee, consultant, or
otherwise, in which Employee will use or disclose or be reasonably expected to
use or disclose any confidential and proprietary information of the Company for
the purpose of providing, or attempting to provide, such Person with a
competitive advantage with respect to the Business. For purposes of
clarification, nothing contained in this Section 6(b) shall be deemed to
prohibit the Employee from acquiring or holding, solely for investment, publicly
traded securities of any corporation, some or all of the activities of which are
competitive with the business of the Company so long as such securities do not,
in the aggregate, constitute more than 5% of any class or series of outstanding
securities of such corporation.

 

(c) Non-Solicitation. During his employment with the Company and during the
Restricted Period, Employee will not, directly or indirectly, on Employee’s own
behalf or on behalf of any other Person:

 

(i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert or encourage any Customer for purposes of marketing, selling or providing
products or services to such Customer that are similar to or competitive with
those offered by the Company;

 

(ii) Induce, encourage or attempt to induce or encourage any Customer to reduce,
limit or cancel its business with the Company;

 

4

 

  

(iii) Induce, encourage or attempt to induce or encourage any Customer to
purchase or accept products or services competitive with those offered by the
Company from any Person (other than the Company) engaging in the Business;

 

(iv) Otherwise interfere or engage in any conduct that would have the effect of
interfering, in any manner, with the business relationship between the Company
and any of the Company’s Customers; or

 

(v) Solicit, induce, or attempt to solicit or induce any Company Employee or any
independent contractor (who is then engaged by the Company or was engaged by the
Company in the prior six months) to terminate his or her employment or
engagement with the Company or to accept employment or engagement with any
Person engaging in the Business within the Restricted Territory.

 

(d) [Intentionally Omitted]

 

(e) Enforcement. In the event that the Employee breaches or threatens to breach
any provisions of Section 5 (inclusive of the Confidentiality Agreement) or this
Section 6, then the Company may suffer irreparable harm and monetary damages may
be inadequate to compensate the Company. Accordingly, in addition to any other
rights which the Company may have, the Company may (i) be entitled, without the
posting of bond or other security, to seek injunctive relief to enforce the
restrictions contained in such Sections and (ii) in addition to any equitable
remedies, have the right to seek money damages for said alleged breach.

 

(f) Reasonableness and Severability. Each of the rights and remedies enumerated
in Section 6(e) shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company at law
or in equity. The Employee hereby acknowledges and agrees that the covenants
provided for pursuant to Section 6 are essential elements of Employee’s
employment by the Company and are reasonable with respect to their duration,
geographic area and scope and in all other respects. If, at the time of
enforcement of this Section 6, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein. If any of the covenants contained in this Section 6, or any part of any
of them, is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants or rights
or remedies which shall be given full effect without regard to the invalid
portions. No such holding of invalidity or unenforceability in one jurisdiction
shall bar or in any way affect the Company’s right to the relief provided in
this Section 6 or otherwise in the courts of any other state or jurisdiction
within the geographical scope of such covenants as to breaches of such covenants
in such other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.

 

(g) Survival. The provisions of this Section 6 shall survive any termination of
this Agreement.

 

5

 

  

7. Representations and Warranties.

 

(a) The Employee hereby represents and warrants to the Company as follows:

 

(i) Neither the execution or delivery of this Agreement nor the performance by
the Employee of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Employee is a party or by
which he is bound.

 

(ii) The Employee has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Employee enforceable against him in accordance with its terms. No approval
or consent of any Person is required for the Employee to execute and deliver
this Agreement or perform his duties and other obligations hereunder.

 

(b) The Company hereby represents and warrants to the Employee that this
Agreement and the employment of the Employee hereunder have been duly authorized
by and on behalf of the Company, including, without limitation, by all required
action by the Board.

 

8. Separation Payments.

 

(a) If Employee’s employment is terminated by the Company without Cause (as
defined below) or by Employee for Good Reason (as defined below), provided that
Employee signs and does not revoke a general release of claims against the
Company within the time period specified therein, but in no event later than 60
days after the termination date, in form and substance satisfactory to the
Company and Employee (the “Release”), then the Company will provide Employee
with the following benefits, referred to herein as the “Separation Benefits”:

 

(i) an amount of severance pay equal to Employee’s then-current Base Salary,
paid less applicable taxes and withholdings over a period of 12 months following
the date of termination (the “Separation Pay”);

 

(ii) a pro-rated portion of the Annual Bonus for which Employee is eligible for
the year of termination, based on actual performance for the year as determined
by the Board based on the period between the first day of the fiscal year in
which the Annual Bonus is in force and the actual day of termination, and
payable when the Company would otherwise have paid the Annual Bonus; and

 

(iii) provided that Employee properly and timely elects to continue his health
insurance benefits under COBRA or applicable state continuation coverage law
after the date of termination, reimbursement for Employee’s applicable health
continuation coverage premiums actually paid, less the amount of any premium
amount that would have been payable by Employee for such coverage, if any, if
Employee had been actively employed by the Company, for a period of 12 months or
until Employee becomes eligible for insurance benefits from another employer,
whichever is earlier (the “COBRA Reimbursement”).

 

6

 

  

The Separation Pay described in clause (i) above will be payable to Executive
over time in accordance with the Company’s payroll practices and procedures
beginning on the 60th day following the termination of Executive’s employment
with the Company, provided that the first installment will include all amounts
that would have been paid if such payments had commenced effective on the date
of termination. The COBRA Reimbursement shall continue for the specified period
provided that (A) the Company may terminate the COBRA Reimbursement if Employee
becomes eligible to receive health benefits pursuant to a plan maintained by a
subsequent employer during such period, and Employee will promptly notify the
Company of his becoming eligible for such coverage, and (B) the Company has the
right to discontinue the reimbursement payment and pay to the Employee a lump
sum amount equal to the current COBRA premium times the number of months
remaining in the specified period if the Company determines that continued
payment of the COBRA reimbursement is discriminatory under Section 105(h) of the
Internal Revenue Code of 1986, as amended. If Employee is entitled to receive
the Separation Benefits but materially breaches his obligations under this
Agreement or any other agreement entered into by Employee and the Company
(including but not limited to the Confidentiality Agreement) after termination
of employment, the Company will be entitled to immediately stop paying any
further installments of the Separation Benefits.

 

(b) For purposes of this Agreement, “Cause” shall mean Employee’s: (i) willful
or repeated failure, disregard or refusal to perform his duties as an employee
of the Company; (ii) willful misconduct with respect to Employee’s duties as an
employee of the Company; (iii) material breach of any agreement between Employee
and the Company (including but not limited to this Agreement or the
Confidentiality Agreement); (iv) conviction on charges of, or plea of guilt or
no contest to any felony or a misdemeanor involving illegal drugs or substances
or moral turpitude (including entry of a nolo contendere plea); (v) engagement
in a form of discrimination or harassment prohibited by law (including, without
limitation, discrimination or harassment based on race, color, religion, sex,
national origin, age or disability); and/or (vi) intentional or negligent act
that injures or, in the reasonable opinion of the Company, has the capacity to
injure, the operations or reputation of the Company. “Good Reason” shall mean
any of the following occurring at the time of, or within 12 months immediately
following, a Change in Control: (i) a material reduction in Employee’s Base
Salary without his consent; (ii) any reduction or material change in his duties
as Employee; (iii) a material breach by the Company (or by any successor) of the
terms and conditions of any agreement between Employee and the Company; or (iv)
any directive of the Company that would require Employee to commit any act or
omission involving fraud, embezzlement, or unethical behavior or would bring
Employee into substantial public or professional disgrace or disrepute. To
effectuate a termination of employment for Good Reason, Employee must give the
Company written notice of the termination within 30 days of the initial
existence of the circumstances alleged to be the grounds for Good Reason,
setting forth such circumstances in reasonable detail. The Company shall have 30
days following the receipt of such notification to cure the specific
circumstances that constitute Good Reason. In the event the Company takes
effective action to cure, Good Reason for termination shall not be deemed to
exist with respect to the specific circumstances set forth in the written
notice. “Change in Control” means the sale of substantially all the assets of
the Company, any merger, consolidation or acquisition of the Company by or into
another party, entity or person, and or any change in the ownership of more than
50% of the voting capital stock of the Company in one or more related
transactions.

 

7

 

  

(c) This Section 8 sets forth the only obligations of the Company with respect
to the termination of the Employee’s employment with the Company, except as
otherwise required by law, and the Employee acknowledges that, upon the
termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 8 (other than payment of
any accrued, unpaid Base Salary and accrued but unused vacation pay through the
date of termination).

 

9. 409A Restrictions. The intent of the parties to the Agreement is that the
payments, compensation and benefits under this Agreement be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and, in this connection, the following shall be applicable:

 

(a) To the greatest extent possible, this Agreement shall be interpreted to be
exempt or in compliance with Section 409A.

 

(b) If any severance, compensation, or benefit required by the Agreement is to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

 

(c) If any severance, compensation, or benefit required by the Agreement that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A is considered to be paid on account of “separation from service” within the
meaning of Section 409A, and Employee is a “specified employee” within the
meaning of Section 409A, no payments of any of such severance, compensation, or
benefit shall made for six months plus one day after such separation from
service (the “New Payment Date”). The aggregate of any such payments that would
have otherwise been paid during the period between the date of separation from
service and the New Payment Date shall be paid to the Employee in a lump sum on
the New Payment Date. Thereafter, any severance, compensation, or benefit
required by the Agreement that remains outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

 

(d) The provisions of this Section 9 shall survive any termination of this
Agreement.

 

8

 

  

10. Indemnification. The Company will indemnify Employee with respect to matters
relating to his services as an officer and/or director of the Company, if
applicable, to the extent set forth in the Company’s bylaws and in accordance
with the terms of any other indemnification which is generally applicable to
executive officers of the Company that may be provided by the Company from time
to time. The Company will also cover Employee under a policy of officers’ and
directors’ liability insurance that provides coverage that is comparable to that
provided to any other executive officer or director of the Company, if
applicable; provided the Company is not required to obtain or maintain such
insurance if in the reasonable judgment of the Company’s Board such insurance
cannot be obtained or maintained on reasonable terms.

 

11. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, without giving effect to
its principles of conflicts of laws.

 

(b) The parties agree that any litigation arising out of or related to this
Agreement or Employee’s employment by the Company will be brought exclusively in
any state or federal court in Union County, New Jersey. Each party (i) consents
to the personal jurisdiction of said courts, (ii) waives any venue or
inconvenient forum defense to any proceeding maintained in such courts, and
(iii) agrees not to bring any proceeding arising out of or relating to this
Agreement or Employee’s employment by Company in any other court.

 

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
permitted assigns.

 

(d) This Agreement, and the Employee’s rights and obligations hereunder, may not
be assigned by the Employee. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company, including any successors or assigns in
connection with any sale, transfer or other disposition of all or substantially
all of its business or assets.

 

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 



9

 

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 11(g).

  

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

  Citius Pharmaceuticals, Inc.         By: /s/ Myron Holubiak   Name: Myron
Holubiak   Title: CEO         Employee       /s/ Myron Czuczman   Myron
Czuczman, M.D.

  

11

 

 

Exhibit A

 

Confidentiality and Assignment of Inventions Agreement

 

 

 



 

